 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBIN E. JACKSON,                                 No. 2:19-cv-00671-JAM-KJN PS
12                       Plaintiff,
13           v.                                         ORDER
14    MARSHA J. JOSIAH, et al.,                         (ECF No. 9)
15                       Defendants.
16

17

18

19          Presently pending before the court is pro se plaintiff’s motion to participate in electronic

20   case filing. (ECF No. 9.)

21          Generally, “any person appearing pro se may not utilize electronic filing except with the

22   permission of the assigned Judge or Magistrate Judge.” E.D. Cal. L.R. 133(b)(2) (emphasis in

23   original). Plaintiff’s motion for electronic case filing does not provide any good cause for

24   deviance from the Local Rule applicable to unrepresented litigants. If the case proceeds and

25   plaintiff has not abused the filing procedures, the court would entertain a further motion. At the

26   current stage, however, the motion is DENIED.

27   ///

28   ///
                                                       1
 1              IT IS SO ORDERED.

 2   Dated: December 5, 2019

 3

 4

 5

 6
     jackson.671.efiling
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    2
